MEMORANDUM OPINION
                                        No. 04-11-00614-CV

                          IN THE INTEREST OF M.R.B., et al., Children

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 11-0988-CV
                            Honorable Karin Bonicoro, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 5, 2011

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal a status hearing order in a parental termination proceeding. A

status hearing order is not an appealable order. See In re J.H., No. 09-05-015-CV, 2005 WL
623230, at *1 (Tex. App.—Beaumont Mar. 17, 2005, no pet.); see also TEX. FAM. CODE ANN.

§ 263.405 (West 2008) (authorizing appeal of a final order in a termination proceeding).

           On August 30, 2011, appellant was ordered to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. The deadline for appellant’s response was

September 14, 2011. No response was filed. Because this court does not have jurisdiction to
                                                                                 04-11-00614-CV


consider the order appellant seeks to appeal, this appeal is dismissed for lack of jurisdiction.

Costs of the appeal are taxed against appellant.

                                                           PER CURIAM




                                                   -2-